Citation Nr: 0910427	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for 
pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1974 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
Jurisdiction over the claim was subsequently transferred to 
the RO in Houston, Texas, and that office forwarded the 
appeal to the Board.

As support for his claim, the Veteran testified at an RO 
hearing in January 2005.  He more recently testified at 
another hearing at the RO in February 2009, this time before 
the undersigned Veterans Law Judge (VLJ) of the Board, 
commonly referred to as a Travel Board hearing.  


FINDINGS OF FACT

1.  Skin lesions on the Veteran's head, face, and neck do not 
show any visible or palpable tissue loss, nor gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, lips).  

2.  VA treatment records do not show evidence of any of the 
enumerated eight characteristics of disfigurement of the 
head, face, or neck.  The objective evidence shows no scars, 
ulceration, exfoliation, disfigurement, tissue loss, hypo or 
hyper pigmentation, abnormal texture, or limitation of 
motion.  

3.  The Veteran does not currently need any systemic therapy.  
His corticosteroid medication is limited to topical cream and 
lotion, and his skin lesions are not associated with any 
systemic disease.  

4.  His skin lesions do not involve more than 40 percent of 
his entire body or more than 40 percent of exposed areas 
affected.  


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
30 percent for the PFB.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic 
Codes 7800-7806 (October 2002 and October 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2003.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claim for service connection, the downstream 
disability rating and effective date elements of this claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claim in a July 2008 letter complying with the requirements 
of the recent Court decision in Vazquez-Flores, 22 Vet. App. 
37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), 
VA treatment records, and arranged for VA compensation 
examinations to assess the severity of his PFB.  The record 
is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008).  Here, VA compensation examinations of the Veteran's 
service-connected skin disability were recently provided in 
May and October 2008, so relatively recently.  Consequently, 
another examination to evaluate the severity of the Veteran's 
PFB is not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.

II.  Analysis-Entitlement to a Rating Higher than 30 Percent 
for PFB

With respect to the claim for his PFB, he is not appealing 
his initial rating assigned in a previous rating decision, so 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court recently held that in determining the 
"present level" of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so in this 
case, November 2002 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was service-connected for PFB in a November 1996 
rating decision.  Because the condition is not listed under 
VA regulations, the RO rated the Veteran's condition under 
Diagnostic Code 7814 (tinea barbae) at the time of the 
November 2003 claim for an increased rating, currently on 
appeal.  The schedular criteria by which skin disorders are 
rated were revised, in effect since August 30, 2002.  67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  Diagnostic Code 7814 was 
amended in 2002 and the Veteran's disability is now rated 
under Diagnostic Code 7806 (dermatitis or eczema).  Since the 
Veteran filed his claim for entitlement to an increased 
rating in November 2003, the October 2002 revisions to the 
skin disorder rating criteria are for consideration, but not 
any prior version.

The Board notes that the regulations for skin disorders under 
38 C.F.R. § 4.118 were recently further revised, effective 
from October 2008.  As such, the version most favorable to 
the Veteran will apply, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).

A.  Skin Disorder Rating Criteria in Effect from October 2002

At the outset, several of the pertinent diagnostic codes for 
skin disabilities that provide a rating greater than 30 
percent do not apply, especially DC 7801 and 7802 (no scars 
in areas other than head, face, or neck); DC 7803 (no 
unstable scars); DC 7804 (no painful scars); and DC 7805 (no 
other scars noted).  See 38 C.F.R. § 4.118.  See also Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  In addition, the Veteran is already in receipt of 
a 30 percent rating, which is higher than the 10 percent 
maximum rating available under Diagnostic Codes 7802, 7803, 
and 7804.  

Diagnostic Code 7800 provides that a skin disorder of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, is rated 50 
percent disabling.  A skin disorder of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, is rated 80 percent 
disabling.  Under Note (1) of DC 7800, the 8 characteristics 
of disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are: (1) scar 5 or more in. (13 or more cm.) in 
length, (2) scar at least one-quarter in. (0.6 cm.) wide at 
widest part, (3) surface contour of scar elevated or 
depressed on palpation, (4) scar adherent to underlying 
tissue, (5) skin hypo-or hyper-pigmented in an area exceeding 
6 sq. in. (39 sq. cm.), (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. 
(39 sq. cm.), (7) underlying soft tissue missing in an area 
exceeding 6 sq. in. (39 sq. cm.), (8) skin indurated and 
inflexible in an area exceeding 6 sq. in. (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Diagnostic Code 7806 provides that dermatitis or 
eczema that involves 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  Alternatively, 
dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  Diagnostic Code 7813 provides that 
dermatophysosis is to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  38 
C.F.R. § 4.118.  So, here, while Diagnostic Code 7813 for 
tinea barbae might be appropriate, this merely refers back to 
Diagnostic Codes 7800 and 7806.

The Board observes that there is simply no medical evidence 
during the applicable period of appeal that warrants a rating 
higher than 30 percent under any of the applicable skin 
disorder rating criteria, i.e., namely DCs 7800 and 7806.  

With respect to Diagnostic Code 7800, disfigurement of the 
head, face, or neck has not shown any visible or palpable 
tissue loss, nor gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips).  VA 
compensation examination reports and VA treatment records do 
not show evidence of any of the enumerated eight 
characteristics of disfigurement of the head, face, or neck, 
let alone the requisite four or five characteristics needed 
for a 50 percent disability rating.  See Note (1) of DC 7800.  
To the contrary, the October 2008 VA (QTC) examination 
specifically found no scar, ulceration, exfoliation, 
disfigurement, tissue loss, hypo-or hyper pigmentation, 
abnormal texture, or limitation of motion, that can be 
associated with his PFB.  

And as for Diagnostic Code 7806, for dermatitis or eczema, 
there is no objective evidence that he has any systemic 
therapy, let alone on a constant or near-constant basis.  
Rather, his VA examination reports and VA treatment reports 
indicate his corticosteroid medication is limited to topical 
cream and lotion.  Further, the October 2008 VA examination 
stated that his skin lesions are not associated with any 
systemic disease.  

However, there is conflicting evidence of record with respect 
to the percentage of the entire body or exposed areas 
affected by his skin disorder.  In that regard, the Veteran 
has submitted a June 2005 VA treatment record, which in turn 
comments upon his facial photos, finding that erythematous 
extensive crusting and scaling affect 40 percent of the 
patient's head.  But the photos submitted by the Veteran are 
undated, and so, it is unclear whether they are from the 
period on appeal.  Moreover, comment on that photo was 
inconsistent with that treating physician's own physical 
examination that day, finding only "mild" erythema and 
scaling, with no indication that it was extensive in nature.  

Importantly though, the finding of the June 2005 VA treatment 
physician is isolated and not confirmed anywhere else in the 
record, detracting significantly from its weight and 
credibility.  To the contrary, the VA examination reports all 
contradict this finding.  The October 2008 VA examiner, upon 
physical examination, found that skin lesions cover only 2 
percent of the exposed area, and 1 percent of the whole body.  
The January 2004 VA examiner offers supporting evidence, 
finding his skin lesions affect only 10 percent of the body 
during a severe flare-up as seen in the Veteran's photos, and 
at the examination itself, he showed at worst only 5 percent 
exposure of his body surface area.  Moreover, that examiner 
found that he had only a few circular plaques in his scalp 
with a flaky scale.  And the May 2008 VA examination report 
stated there were no signs of active inflammation at that 
time, which was admitted to by the Veteran.  Therefore, the 
overall medical evidence does not show that the Veteran's 
skin disorder, however unfortunate, involves more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, as is required for a higher percent 
disability rating of 60 percent under DC 7806.  And as 
mentioned, there is no evidence of constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, as might otherwise warrant a 60 
percent disability rating under DC 7806.  Therefore, there is 
no avenue for the Veteran to obtain a rating higher than 
30 percent under any of the October 2002 version of the skin 
disorder rating criteria.  

B.  Skin Disorder Rating Criteria in Effect Since October 
2008

The schedular criteria by which skin disorders are rated were 
recently revised again, effective from October 23, 2008, so 
that it more clearly reflects VA policies concerning the 
evaluation of scars.  73 Fed. Reg. 54,708-54,712 (September 
23, 2008).  However, there do not appear to be any 
substantive changes to Diagnostic Codes 7801-7805, such that 
would make them applicable to the Veteran's skin disorder.  
In fact, DC 7803 was removed from the rating schedule.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).

The most significant revisions are to DC 7800, by the 
addition of two notes to the rating criteria:  
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code.
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  

Importantly, though, there is no indication that the Veteran 
currently has any scars on his head from the October 27, 2008 
VA examination.  So, notes (4) and (5) do not avail him of 
any rating higher than 30 percent.  Consequently, neither the 
2002 nor 2008 regulations afford him a rating higher than 30 
percent during the period on appeal from October 2008.  There 
is no need to assess which version of the regulation is more 
favorable to him.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He has also submitted medical literature concerning his skin 
disorder.  But importantly, this literature does not refer to 
the specific facts in his own case.  He is competent, as a 
layman, to report on that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
severity of his service-connected skin disorder.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  His PFB has never been more than 30 percent 
disabling at any time since November 2002 (one year prior to 
filing his current claim).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

As the preponderance of the evidence is against the Veteran's 
claim for a disability rating higher than 30 percent for his 
service-connected PFB, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 30 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for a rating higher than 30 percent for PFB is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


